Proceeding pursuant to section 298 of the Executive Law (Human Rights Law) to annul *965an order of the State Human Rights Appeals Board, dated June 26, 1974, which affirmed an order of the State Division of Human Rights, dated September 21, 1973, and cross application by the State Division of Human Rights to dismiss the petition and to confirm and enforce said order of the appeals board. Proceeding dismissed on the merits, cross application granted and order of the State Human Rights Appeals Board, dated June 26, 1974, confirmed and compliance therewith ordered, all without costs. No opinion. Gulotta, P. J., Rabin, Martuscello, Latham and Christ, JJ., concur.